
	
		III
		111th CONGRESS
		2d Session
		S. RES. 443
		IN THE SENATE OF THE UNITED
		  STATES
		
			March 4, 2010
			Mrs. Feinstein (for
			 herself and Ms. Murkowski) submitted the
			 following resolution; which was considered and agreed to
		
		RESOLUTION
		Honoring the life and service of Enrique
		  Kiki Camarena.
	
	
		Whereas, 25 years ago, in March 1985, Drug
			 Enforcement Administration (DEA) Special Agent Enrique Kiki
			 Camarena made the ultimate sacrifice fighting drugs;
		Whereas
			 Special Agent Camarena, an 11-year veteran special agent of the DEA, was
			 kidnapped, tortured, and murdered in the line of duty while engaged in the
			 battle against illicit drugs;
		Whereas
			 Special Agent Camarena joined the DEA in June 1974, as an agent with the
			 Calexico, California District Office;
		Whereas
			 Special Agent Camarena was assigned to the Fresno District Office in September
			 1977, and transferred to the Guadalajara Resident Office in July 1981;
		Whereas
			 on February 7, 1985, when leaving the Guadalajara Resident Office to join his
			 wife, Geneva, for lunch, Special Agent Camarena was surrounded by 5 armed men
			 and forced into a car, which sped away;
		Whereas
			 February 7, 1985, was the last time anyone, other than his kidnappers, would
			 see Special Agent Camarena alive;
		Whereas
			 the body of Special Agent Camarena was discovered on March 5, 1985, on a ranch
			 approximately 60 miles southeast of Guadalajara, Mexico;
		Whereas
			 to date, 22 individuals have been indicted in Los Angeles, California for their
			 roles in the Camarena murder, including high ranking government officials,
			 cartel drug lords, lieutenants, and soldiers;
		Whereas
			 of the 22 individuals indicted in Los Angeles, 8 have been convicted and are
			 imprisoned in the United States, 6 have been incarcerated in Mexico and are
			 considered fugitives with outstanding warrants issued in the United States, 4
			 are believed deceased, 1 was acquitted at trial, and 3 remain fugitives
			 believed to be residing in Mexico;
		Whereas
			 an additional 25 individuals were arrested, convicted, and imprisoned in Mexico
			 for their involvement in the Camarena murder;
		Whereas
			 the men and women of the DEA will continue to seek justice for the murder of
			 Special Agent Camarena;
		Whereas
			 during his 11 year career with the DEA, Special Agent Camarena received 2
			 Sustained Superior Performance Awards, a Special Achievement Award, and,
			 posthumously, the Administrator's Award of Honor, the highest award granted by
			 the DEA;
		Whereas
			 prior to joining the DEA, Special Agent Camarena served 2 years in the Marine
			 Corps, as well as serving as a fireman in Calexico, a police investigator, and
			 a narcotics investigator for the Imperial County Sheriff Coroner;
		Whereas
			 Red Ribbon Week, which has been nationally recognized since 1988, is the oldest
			 and largest drug prevention program in the Nation, reaches millions of young
			 people each year, and is celebrated annually October 23 through October 31, was
			 established to help preserve the memory of Special Agent Camarena and to
			 further the cause for which he gave his life, the fight against the violence of
			 drug crime and the misery of addiction; and
		Whereas
			 Special Agent Camarena will be remembered as an honorable and cherished public
			 servant and his sacrifice should be a reminder every October during Red Ribbon
			 Week of the dangers associated with drug use and drug trafficking: Now,
			 therefore, be it
		
	
		That the Senate—
			(1)expresses its appreciation for the profound
			 dedication and public service of Enrique Kiki Camarena;
			(2)tenders its deep sympathy and appreciation
			 to his wife, Geneva, to his 3 children, Enrique, Daniel, and Erik, and to his
			 family, friends, and former colleagues of the Drug Enforcement
			 Administration;
			(3)encourages communities and organizations
			 throughout the United States to commemorate the sacrifice of Special Agent
			 Camerana through the promotion of drug-free communities and participation in
			 drug prevention activities which show support for healthy, productive, and
			 drug-free lifestyles; and
			(4)directs the Secretary of the Senate to
			 transmit a copy of this resolution to the family of Enrique Kiki
			 Camarena.
			
